DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 10/11/2019 are accepted.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 15, although the closest prior art of record (such as Arvind Narayanan ET AL: "Bitcoin and Cryptocurrency Technologies", 9 February 2016 (2016-02-09), XP055442367, pages 1-308, DIKSHIT PRATYUSH ET AL: "Efficient weighted threshold ECDSA for securing bitcoin wallet", 2017 ISEA ASIA SECURITY AND PRIVACY (ISEASP), IEEE, 29  January 2017  (2017-01-29), pages 1-9, XP033117504, DOI: 10.1109/ISEASP .2017. 7976994, Back et al., (US 20160330034 A1), and Gvili (US 20160134593 A1)) teaches A computer-implemented method comprising: the group being associated with a threshold signature scheme for which the node controls a private key share, proof-of-work blockchain network; and cooperating, by the node, with other nodes of the group to achieve a distributed consensus as to  correctness of work product of a proposer in response to a challenge, by a challenger, of that work product, the challenge responsive to a request made by a requester, wherein achieving the distributed consensus includes: deploying a ghost chain to achieve the distributed consensus resolving the challenge, the ghost chain being a proof-of-stake blockchain in which miners of the ghost chain are members of the group.
However, none of the prior art, alone or in combination teaches joining, by a node, a group through transfer of tokens to a public group address to become a group member, the transfer of tokens being made on a proof-of-work blockchain network; and terminating the ghost chain upon resolution of the challenge in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497